Citation Nr: 0321294	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  00-14 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder, claimed as secondary to service-connected 
degenerative disc disease of the lumbar spine. 

2.  Entitlement to service connection for a bilateral knee 
disorder, claimed as secondary to service-connected 
degenerative disc disease of the lumbar spine. 

3.  Entitlement to service connection for a neck disorder, 
claimed as secondary to service-connected degenerative disc 
disease of the lumbar spine. 

4.  Entitlement to service connection for a bilateral ankle 
disorder. 

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  

The issues of entitlement to service connection for a 
bilateral shoulder disorder, bilateral knee disorder, and 
neck disorder, claimed as secondary to service-connected 
degenerative disc disease of the lumbar spine, as well as the 
issue of entitlement to service connection for a bilateral 
ankle disorder, are the subjects of the REMAND below.


FINDINGS OF FACT

1.  The veteran is not shown to have bilateral hearing loss 
that is etiologically related to active service. 

2.  The veteran is not shown to have tinnitus that is 
etiologically related to active service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).  

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case and supplemental 
statement of the case, together have adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim.  Furthermore, in August 2001, the RO sent a letter to 
the veteran explaining the VCAA and asking him to submit 
certain information.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, etc., but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  The letter also told him exactly 
what evidence was needed to substantiate a claim for service 
connection and informed him what evidence VA had already 
obtained at that time.  The veteran was asked to identify all 
VA and private health care providers who had records 
pertinent to his claims and to complete releases for each 
such provider.  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the VCAA notification letter sent to the 
veteran in August 2001 essentially complied with the recent 
holding of Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).  In 
DAV, the Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii) 
was invalid to the extent it provides a claimant "not less 
than 30 days" to respond to a VCAA notification letter sent 
by the Board because it is contrary to 38 U.S.C.A. § 5103(b), 
which provides a claimant one year to submit evidence.  In 
this case, the RO and not the Board sent the VCAA 
notification letter to the veteran.  The RO's duty to notify, 
pursuant to 38 C.F.R. § 3.159(b), was not invalidated by the 
recent Federal Circuit decision.  Moreover, even though the 
letter did request a response within 60 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Since that one-year time period has 
now expired, it is clear that the claimant has nothing 
further to submit, and adjudication of his claims can 
proceed. 

With respect to VA's duty to assist, the veteran was provided 
with a personal hearing in March 2003.  At that time, he 
asserted that the September 2002 audiological examiner had 
opined that his bilateral hearing loss and tinnitus was 
etiologically related to active service.  The medical report 
of record did not include such an opinion.  As such, the 
veteran was informed that he had 60 days in which to contact 
the examiner and submit additional evidence in support of his 
claims.  To date, no further medical evidence has been 
received from the veteran or his representative.  The veteran 
has not referenced any additional outstanding records that he 
wanted VA to obtain or that he felt were relevant to his 
claims of entitlement to service connection for bilateral 
hearing loss or tinnitus.  The RO has obtained all VA and 
private evidence identified by the veteran pertaining to his 
hearing loss and tinnitus claims.  In other words, there is 
no basis for speculating that relevant evidence exists that 
VA has not obtained.  The VA outpatient treatment records 
discussed in the remand below are not relevant to these two 
claims because the veteran testified that he has not received 
VA treatment for hearing loss and tinnitus.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2002).  
While the medical evidence of record shows that the veteran 
currently has hearing loss and tinnitus, there is no evidence 
that the veteran suffered an event, injury, or disease during 
active service, and there is no evidence of record indicating 
that his bilateral hearing loss or tinnitus may be associated 
with his active service.  As such, further examination is not 
necessary.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefits flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

B.  Pertinent Law and Regulations: Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  See 
38 C.F.R. § 3.385 (2002).

Once all the evidence has been assembled, the Board has the 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104 (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).

C.  Legal Analysis

The veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus as caused by exposure to 
explosions and mortar rounds during active service.  At his 
March 2003 personal hearing, the veteran asserted that he was 
involved in combat during service.  While the service records 
do not reflect that the veteran participated in combat, as 
his Military Occupational Specialty (MOS) was a welder, the 
Board recognizes that he may have been exposed to acoustic 
trauma during active service.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claims and finds that, for 
reasons and bases to be explained below, a preponderance of 
the evidence is against the veteran's claims, and service 
connection therefore cannot be granted.

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of a current disability, a May 2000 
audiological examination report from Tropicana Products, 
Inc., revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
45
50
LEFT
35
10
20
40
45

In addition, a September 2002 examination report from Manatee 
Ear Center noted that the veteran suffered from mild to 
moderate sensorineural hearing loss in the right ear with 
mild sensorineural hearing loss in the left.  Word 
recognition was "excellent" bilaterally when tested in 
quiet.  In addition to hearing loss, the veteran was 
diagnosed with tinnitus.  As the veteran's hearing exhibited 
auditory thresholds of 40 decibels or greater in more than 
one frequency, his hearing is considered impaired hearing for 
VA purposes.  

With respect to evidence of an in-service disease, injury, or 
diagnosis of hearing loss, the veteran's service medical 
records contain no complaints, treatment, or diagnoses of any 
bilateral hearing loss or tinnitus.  A January 1969 
separation examination indicated that the veteran's hearing 
was 15/15 whispered voice in both ears.  A December 1969 VA 
examination report indicated that no hearing loss was 
observed and the veteran's ears were "normal."  As such, 
there is no evidence that the veteran exhibited hearing loss 
or tinnitus during active service or immediately thereafter.  

In December 1995, November 1997, and December 1997, the 
veteran was given Vertebral Artery Insufficiency Tests at 
Hudson Chiropractic Office.  The examination report showed 
that the veteran did not have tinnitus.  Hearing loss was not 
addressed.  In a September 1999 VA outpatient treatment 
record, the veteran was first diagnosed with chronic 
tinnitus.  However, it was noted that he did not have hearing 
loss at that time.  The etiology of the veteran's tinnitus 
was not addressed.  During VA outpatient treatment in 
September 2000, it was noted that the veteran had worked as a 
machinist by trade.  In May 2001, the report indicated that 
the veteran had "significant difficulty with hearing."  

While the veteran had been diagnosed with bilateral hearing 
loss and tinnitus, no physician has linked his disorders to 
active service.  In fact, there is no evidence that the 
veteran exhibited bilateral hearing loss until May 2000, 
approximately 30 years after the veteran left active service.  

As for medical nexus evidence, the record contains no medical 
opinion linking any bilateral hearing loss or tinnitus to 
active service.  While the veteran has been diagnosed with 
both bilateral hearing loss and tinnitus, none of the 
examiners have offered comments as to the etiology of the 
veteran's disorders.  As stated previously, the veteran 
asserted that the September 2002 audiological examiner linked 
his bilateral hearing loss and tinnitus to active service.  
Unfortunately, the veteran's statement of what the 
audiological examiner told him is considered hearsay and does 
not constitute competent medical evidence of a nexus.  See 
Graves v. Brown, 8 Vet. App. 522, 524 (1996); Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  While the veteran was 
provided with an additional 60 days in which to obtain a 
medical nexus opinion linking his bilateral hearing loss and 
tinnitus to active service, no such evidence was received.  
Absent objective medical evidence of a current disability, 
in-service disease or injury, and medical nexus, service 
connection cannot be granted. 

To the extent that the veteran contends that he has bilateral 
hearing loss and tinnitus that is related to active service, 
it is now well established that a person without medical 
training, such as the veteran, is not competent to provide 
evidence on medical matters such as diagnosis or etiology of 
a claimed condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also 38 C.F.R. § 3.159(a) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that service connection for bilateral hearing loss or 
tinnitus is warranted.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding the benefit of the doubt, but there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise grant the veteran's claims.  The appeal 
is accordingly denied.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 


REMAND

The Board finds that additional development is necessary in 
this case.  The veteran has filed claims of entitlement to 
service connection for a bilateral shoulder disorder, a 
bilateral knee disorder, and a neck disorder, claimed as 
secondary to degenerative disc disease of the lumbar spine, 
as well as a claim of entitlement to service connection for a 
bilateral ankle disorder.  With respect to those claims, it 
appears that additional medical records are missing from the 
claims folder that may be relevant.  In particular, at the 
veteran's March 2003 personal hearing, he stated that he had 
received treatment for his bilateral ankle disorder at the VA 
outpatient clinic in St. Petersburg, Florida.  He also 
reported that he sought treatment for all disorders at the VA 
Medical Center in Bay Pines, Florida.  The record contains no 
medical evidence from either St. Petersburg or Bay Pines.  As 
such, the Board finds that other medical records may exist 
that may be relevant to the veteran's claim. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.  Accordingly, this 
case is REMANDED for the following actions:  

1.  The RO should contact the VA clinic 
in St. Petersburg and Ellenton, Florida 
and request the following records dated 
1969 to the present: all physical 
examination reports, outpatient treatment 
records, X-ray reports, and clinical 
records.  If no such records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

2.  The RO should contact the VA Medical 
Center in Bay Pines, Florida and request 
the following records dated 1969 to the 
present: all treatment records, notes, 
consults, discharge summaries, 
medications, lab findings, imaging (X-
ray, MRI, CT scan), procedures, problems 
lists, and confirmed diagnoses.  
Associate any records obtained with the 
veteran's claims folder.  If no such 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact. 

3.  Then, readjudicate the veteran's 
service connection claims.  If the 
determinations remain adverse to the 
veteran, he should be provided a 
supplemental statement of the case 
(SSOC).  The veteran and his 
representative should be afforded a 
reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review. 

The veteran is free to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran unless he is 
notified.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.   The veteran's 
cooperation in the RO's efforts is both critical and 
appreciated.  These claims must be afforded expeditious 
treatment by the RO.  

	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



